Title: To George Washington from Major General Philip Schuyler, 9 June 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany June 9h 1777.

I do myself the Honor to enclose you a Letter under flying Seal for the president of Congress—I have Nothing farther to communicate than what your Excellency will find contained therein.
I should be extremely happy if only one Troop of Horses could be spared for this Department.
As we have not any Field pieces in this Department, I have applied to Colonel Mason at Springfield for twelve, to be sent here—I hope this Requisition will meet with your Excellency’s Approbation; If it does, will you be so good as to order General Knox to give Directions that it may be complied with?

A principal Seneca Chief, with four others, have been here some Time waiting my Arrival—They were sent by that Nation in Order to visit your Excellency, that they may report the Situation of our Affairs, on their Return—Mr Ryckman, the Bearer hereof accompanies them, he is a decent Citizen of this City, and made his Escape last Year from Niagara.
Your Time is so much engrossed that I cannot expect to be often favored with a Line—permit me however to beg the Favor of you to give Directions to some of the Gentlemen of your Suit to advise me of any material Occurrence that may arise. I am Dr Sir with the most unfeigned respect & Esteem Your Excellencys most Obedt Humble Servant

Ph: Schuyler

